DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This communication is responsive to the correspondence filled on 6/25/20.
Claims 1-20 are presented for examination.

IDS Considerations

The information disclosure statement (IDS) submitted on 6/25/20 is/are being considered by the examiner as the submission is in compliance with the provisions of 37 CFR 1.97.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1 and 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lattman (U.S. Pub. No. 9965751 B1), in view of Olmstead (U.S. Pub. No. 20140291400 A1).

Regarding to claim 1:

1. Lattman teach an apparatus for authenticating documents, the apparatus comprising: (Lattman Fig. 1A col. 3 line 12-20 the markings may be dimensioned to the size of a standard bank check. Although the disclosure uses a check as the document to be imaged, the invention applies to all types of documents to be imaged and/or scanned) an enclosure having an opening providing access to a document scanning area within the enclosure; (Lattman Fig. 1A col. 3 line 12-20 a feeder 110 may connect to platform 120 and frame 170 at connection point 177. A capture tray 150 [opening providing access and platform for holding document] may connect to platform 120 and frame 170 at connection point 179. Feeder 110 may include markings and/or an outline on its face showing where a check or other document should be placed by a user) a document platform mounted within the document scanning area  (Lattman Fig. 1A col. 3 line 12-20 a feeder 110 may connect to platform 120 and frame 170 at connection point 177. A capture tray 150 [opening providing access and platform for holding document] may connect to platform 120 and frame 170 at connection point 179. Feeder 110 may include markings and/or an outline on its face showing where a check or other document should be placed by a user) and formed of a transparent material upon which a document to be authenticated is placed; (Lattman Fig. 1A col. 3 line 1-2 platform 120 may include a transparent surface, such as formed from glass, or may include a transparent portion) 
a top mirror mounted within the enclosure above the document platform; (Lattman Fig. 1A col. 2 line 42-52 a first mirror 123 can be top mirror if scanner is rotated few degree anti-clockwise. Document platform is angled downwards, so some portion of mirror 123 is above document platform 150.Relative positioning of mirror and platform is not patentable unless a specific functionality is achieved, because it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art using the algorithm shown in Fig. 1A where different component has different relative position.)
a top camera mounted within the enclosure (Lattman Fig. 1A col. 3 line 9-11 mirror 123 may allow the reflection of the back of a check to be viewed by a camera located adjacent to the device tray 140 through platform 120)
and having a lens directed toward a reflective surface of the top mirror; (Lattman Fig. 1A col. 5 line 26-30 when the upper and reverse sides are simultaneously imaged, the imaging device may include a camera with a very narrow aperture lens to keep both sides in focus, or may utilize the transparent portion of the platform as a lens to correct the focal distance)
a bottom mirror mounted within the enclosure below the document platform; (Lattman Fig. 1A col. 4 line 63-67 mirrors 125 and 123 angled under the transparent surface of platform 120 may allow the reflection of the back side of the check through the right portion of platform 120. As such, mirrors 125 and 123 may form a reflective path which allows viewing of the reverse side of the object placed on the platform through the transparent portion of the platform. Relative positioning of mirror and platform is not patentable unless a specific functionality is achieved, because it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art using the algorithm shown in Fig. 1A where different component has different relative position)
and a bottom camera mounted within the enclosure (Lattman Fig. 1A col. 4 line 52-57 cradle 160 may have one or more cameras built into the bottom of cradle 160, facing platform 120. The one or more cameras may be connected to a Blue-tooth enabled device on mobile device multi-feed scanner 100 which may transmit photos to a mobile device, thus eliminating the need for placing the mobile device on the cradle 160) 

Lattman do not explicitly teach and having a lens directed toward a reflective surface of the bottom mirror; wherein, relative positions and angles of the top camera and top mirror are such that the top camera has a field of view of a top side of the document platform and an optical axis perpendicular to the top side of the document platform; and relative positions and angles of the bottom camera and bottom mirror are such that the bottom camera has a field of view of a bottom side of the document platform and an optical axis perpendicular to the bottom side of the document platform.

However Olmstead teach and having a lens directed toward a reflective surface of the bottom mirror; (Olmstead [0006] a camera is typically a combination of a lens and an imaging device/sensor array, but the terms imager and camera will be used somewhat interchangeably herein)
wherein, relative positions and angles of the top camera and top mirror are such that the top camera has a field of view of a top side of the document platform and an optical axis perpendicular to the top side of the document platform; and (Olmstead [0080] FIG. 5 illustrates similar configurations for the camera optics in the second leg 114 of the front arch 110 and the first leg section 122 of the rear arch 120. An optic set 170, including a camera and mirrors, is disposed within the second leg section 114 of the front arch 110, producing an upper view segment or image path 172 and a lower view segment or image path 174 into the read region. [0090] FIGS. 17-22 illustrate optic sets and read regions for the top down reading sections out of the front arch top section 116 and the rear arch top section 126. Specifically in FIG. 17 the rear arch top section 126 includes optic sets 250, 260, 270, 280. Each of these optic sets includes a camera and respective reflecting mirrors for producing an upper view segment or image path and a lower view segment or image path. Specifically optic set 250 produces an upper view segment 252 and a lower view segment 254 that project onto regions of a common imager of the camera. The views of the upper and lower view segments 252, 254 are directed downward from the rear arch 120 and forwardly for reading optical codes on the leading side 30 and top side 26 of the item 20 passing through the read region. Similarly, optic set 260 produces an upper view segment 262 and lower view segment 264; optic set 270 produces an upper view segment 272 and a lower view segment 274; and optic set 280 produces an upper view segment 282 and a lower view segment 284. It is noted that these view segments, for example, view segments 252, 262, 272, 282 are arranged side by side and overlapping to (collectively) provide a continuous image view width-wise across the read region. It is noted that the upper view segments 252, 262, 272, 282 are at a more forwardly facing angle than the lower view segments 254, 264, 274, 284. [0091] In similar fashion, as shown in FIGS. 18-20, a set of four optic sets 300, 310, 320, 330 are disposed in the top arch section 116 of the front arch 110. Specifically, the front arch top section 116 includes optic sets 300, 310, 320, 330. Each of these optic sets includes a camera and respective reflecting mirrors for producing an upper view segment or image path and a lower view segment or image path. Specifically optic set 300 produces an upper view segment 302 and a lower view segment 304 that project onto regions of a common imager of the camera. The views of the upper and lower view segments 302, 304 are directed downward from the front arch 110 and rearwardly for reading optical codes on the trailing side 32 and top side 26 of the item 20 passing through the read region. Similarly, optic set 310 produces an upper view segment 312 and lower view segment 314; optic set 320 produces an upper view segment 322 and a lower view segment 324; and optic set 330 produces an upper view segment 332 and a lower view segment 334)
relative positions and angles of the bottom camera and bottom mirror are such that the bottom camera has a field of view of a bottom side of the document platform and an optical axis perpendicular to the bottom side of the document platform. (Olmstead [0096] FIG. 24, the camera 410 includes an optic set which divides the view on its imager into four view sections namely two upwardly and rearwardly angled view sections 402, 404 passing through the left side of the gap 50 and upwardly and forwardly slanted view sections 406, 408 also spanning the left portion of the gap 50. Similarly, the camera 420 has its view divided into four image segments with upwardly and forwardly directed views 412, 414 and upwardly and rearwardly directed views 416, 418)

It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Lattman, further incorporating Olmstead in video/camera technology. One would be motivated to do so, to incorporate relative positions and angles of the bottom camera and bottom mirror are such that the bottom camera has a field of view of a bottom side of the document platform and an optical axis perpendicular to the bottom side of the document platform. This functionality will improve efficiency with the ability to parallel image processing with multiple cameras.

Regarding to claim 2:

2. Lattman teach the apparatus of claim 1, further comprising: at least one computing device mounted within the enclosure and coupled to the top camera and the bottom camera; (Lattman Fig. 1A col. 4 line 52-57 cradle 160 may have one or more cameras built into the bottom of cradle 160, facing platform 120. The one or more cameras may be connected to a Blue-tooth enabled device on mobile device [computing device] multi-feed scanner 100 which may transmit photos to a mobile device, thus eliminating the need for placing the mobile device on the cradle 160. col. 2 line 37-42 the term “mobile device” may include a smartphone, a PDA, a tablet computer, a cellphone, wearable mobile devices which may include smart watches, or other mobile communications device. The mobile device may include a camera and a mobile banking application)
wherein, by the at least one computing device executing instructions loaded from a storage device, (Lattman col. 2 line 37-42 the term “mobile device” may include a smartphone, a PDA, a tablet computer, a cellphone, wearable mobile devices which may include smart watches, or other mobile communications device. The mobile device may include a camera and a mobile banking application [access data from storage]) the at least one computing device is configured to: process a plurality of image data received from the top camera and the bottom camera (Lattman Fig. 1A col. 4 line 52-57 cradle 160 may have one or more cameras built into the bottom of cradle 160, facing platform 120. The one or more cameras may be connected to a Blue-tooth enabled device on mobile device [computing device] multi-feed scanner 100 which may transmit photos to a mobile device, thus eliminating the need for placing the mobile device on the cradle 160. col. 2 line 37-42 the term “mobile device” may include a smartphone, a PDA, a tablet computer, a cellphone, wearable mobile devices which may include smart watches, or other mobile communications device. The mobile device may include a camera and a mobile banking application) 
and to generate data for display to a user of the apparatus (Lattman col. 7 line 28-31 a camera on the mobile device may capture a picture of this left portion of the transparent surface of platform 220 which is displaying the reflection of the back side of the check)

Lattman do not explicitly teach in order to determine whether the document placed on the document platform meets one or more predetermined characteristics; 
and to generate data for display to a user of the apparatus indicating results of whether the document meets the one or more predetermined characteristics.

However Olmstead teach in order to determine whether the document placed on the document platform meets one or more predetermined characteristics; (Olmstead [0125] if the imager acquires the image of a stacked barcode symbology, such as GSI DataBar (RSS) or PDF-417 code, the imaging device can start with an omnidirectional virtual scan line pattern (such as an omnidirectional pattern) and then determine which scan lines may be best aligned to the barcode [predetermined characteristics]. The pattern may then be adapted for the next or subsequent frame to more closely align with the orientation and position of the barcode such as the closely-spaced parallel line pattern) 
and to generate data for display to a user of the apparatus (Olmstead [0004] in a semi-automatic reader, either checker-assisted or self-checkout, objects are moved usually one at a time by the user into or through the read zone of the reader and the reader then reads the optical code on the object. In an automated reader (e.g., a portal or tunnel scanner), an object s automatically positioned transported through the read zone via a conveyor) relative to the reader, with the reader automatically reading the optical code on the object)
indicating results of whether the document meets the one or more predetermined characteristics. (Olmstead [0135] when an item is scanned and decoded, the model data (produced as described above) is combined with the timing and trajectory of the detected barcode to correlate barcode data with the three-dimensional model of the item at an estimated item position. The correlation allows the tunnel/portal scanner to differentiate between multiple reads of the same item, and distinguish identical labels on multiple items. Dead reckoning may also allow the software to determine the presence of multiple distinct labels on individual items (such as an overpack label for a multi-pack of items))

Claims 3, 7-12 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lattman (U.S. Pub. No. 9965751 B1), in view of Olmstead (U.S. Pub. No. 20140291400 A1), further in view of Bowles (U.S. Pub. No. 20160275518 A1).

Regarding to claim 3:

3. Lattman teach the apparatus of claim 2, Lattman do not explicitly teach further comprising: a plurality of lights of different types mounted within the enclosure; wherein the plurality of lights at least include a white light, an infrared light, and an ultraviolet light; and the at least one computing device is further configured to control activation of the lights at different times in order to capture a plurality of different images from at least one of the top camera and the bottom camera under a plurality of different lighting conditions and to determine whether the document placed on the document platform meets different predetermined characteristics under each of the different lighting conditions.

However Olmstead teach further comprising: a plurality of lights of different types mounted within the enclosure; wherein the plurality of lights at least include a white light, (Olmstead [0110] the LEDs in the arch sections 110, 120 are preferably full spectrum or white light LEDs configured to illuminate the scan volume with multiple wavelengths of light within a wavelength band of approximately (for example) 380 nm to approximately 750 nm. Using white light allows the scanner illumination to also provide light for exception and security cameras, if provided, and may provide a more pleasing natural looking illumination, which may in turn improve device aesthetics) 
and to determine whether the document placed on the document platform meets different predetermined characteristics (Olmstead [0135] when an item is scanned and decoded, the model data (produced as described above) is combined with the timing and trajectory of the detected barcode to correlate barcode data with the three-dimensional model of the item at an estimated item position. The correlation allows the tunnel/portal scanner to differentiate between multiple reads of the same item, and distinguish identical labels on multiple items. Dead reckoning may also allow the software to determine the presence of multiple distinct labels on individual items (such as an overpack label for a multi-pack of items))
under each of the different lighting conditions. (Olmstead [0104] there are five illumination sets or modules 500, 510, 520, 530, 540 arranged across the rear arch top section 126 (as shown in FIGS. 33-36). Each of the illumination modules includes three light emitting diodes (LEDs). As shown in the cross-sectional views of FIGS. 34 and 36, as an example, illumination module 540 includes three LEDs 542, 544, 546, which in combination provide an overlapping illumination in a forwardly (upstream) and downwardly direction. The illumination set 540 is adjacent to the optic set 280 and provides in combination with the illumination set 530 on the opposite side of the optic set 280 a relatively diffuse and complete illumination for the image views 282, 284 from optic set 280. [0106] FIG. 36 is a diagrammatic cross-section (on an enlarged scale) of the rear arch top section 126 with the illumination set 540 comprised of the LEDs 542, 544, 546. LED 542 generates an illumination region or cone 543; LED 544 produces an illumination region or cone 545; and LED 546 produces an illumination region or cone 547)

The motivation for combining Lattman and Olmstead as set forth in claim 1 is equally applicable to claim 3.

However Bowles teach an infrared light, (Bowles [0042] FIGS. 3A-3C (e.g., the camera 116a), and an ID reader, such as the ID scanner 112 of FIG. 1. In some embodiments, the verification system 300 can also include a light source 301 such as a lightbulb (e.g., a fluorescent bulb, a momentary LED flash, and/or an infrared illumination array to ensure adequate lighting of the subject (e.g., the user 101 of FIG. 1)) and an ultraviolet light; (Bowles [0042] FIGS. 3A-3C the inspection area 108 can also include weight scales, heat detectors, UV readers/detectors, and the like for further evaluation of electronic devices placed therein) 
and the at least one computing device is further configured to control activation of the lights at different times in order to capture a plurality of different images from at least one of the top camera and the bottom camera under a plurality of different lighting conditions (Bowles [0042] FIGS. 3A-3C the verification system 300 includes a camera, such as one or more of the kiosk cameras 116 of FIG. 1 (e.g., the camera 116a), and an ID reader, such as the ID scanner 112 of FIG. 1. In some embodiments, the verification system 300 can also include a light source 301 such as a lightbulb (e.g., a fluorescent bulb, a momentary LED flash, and/or an infrared illumination array to ensure adequate lighting of the subject (e.g., the user 101 of FIG. 1). The light source 301 can be integrated into, for example, the header 120 of the kiosk 100, and/or mounted proximate to the camera 116a and directed toward the user's position in front of the kiosk 100. [0110] The illumination LEDs are preferably pulsed and synchronized to a common timing signal. Such synchronization minimizes motion blur and flicker. The illumination frequency is preferably greater than 60 Hz (or more preferably on the order of 90 Hz) to avoid human flicker perception. The LEDs in the arch sections 110, 120 are preferably full spectrum or white light LEDs configured to illuminate the scan volume with multiple wavelengths of light within a wavelength band of approximately (for example) 380 nm to approximately 750 nm. Using white light allows the scanner illumination to also provide light for exception and security cameras, if provided, and may provide a more pleasing natural looking illumination, which may in turn improve device aesthetics)

It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Lattman, further incorporating Olmstead and Bowles in video/camera technology. One would be motivated to do so, to control activation of the lights at different times in order to capture a plurality of different images from at least one of the top cameras and the bottom camera under a plurality of different lighting conditions. This functionality will improve image quality.

Regarding to claim 7:

7. Lattman teach the apparatus of claim 2, Lattman do not explicitly teach wherein at least one of the predetermined characteristics is a characteristic of a valid document.

However Bowles teach wherein at least one of the predetermined characteristics is a characteristic of a valid document. (Bowles [0024] the present technology includes systems and methods associated with verifying that a photograph of the user at the kiosk matches an ID card photo to augment human authentication, comparing the photograph of the user to a known image of the user to confirm the user's identity, and/or comparing a user's image to images of individuals who have attempted fraudulent transactions at the kiosk to prevent blocked individuals from using the kiosk)

Regarding to claim 8:

8. Lattman teach the apparatus of claim 2, Lattman do not explicitly teach wherein at least one of the predetermined characteristics is a characteristic of a fake document.

However Bowles teach wherein at least one of the predetermined characteristics is a characteristic of a fake document. (Bowles [0024] the present technology includes systems and methods associated with verifying that a photograph of the user at the kiosk matches an ID card photo to augment human authentication, comparing the photograph of the user to a known image of the user to confirm the user's identity, and/or comparing a user's image to images of individuals who have attempted fraudulent transactions at the kiosk to prevent blocked individuals from using the kiosk)

Regarding to claim 9:

9. Lattman teach the apparatus of claim 2, Lattman do not explicitly teach further comprising: a touchscreen mounted on an outside of the enclosure and coupled to the at least one computing device; wherein the at least one computing device is further configured to generate data for display on the touchscreen indicating results of whether the document meets the one or more predetermined characteristics.

However Bowles teach further comprising: a touchscreen mounted on an outside of the enclosure and coupled to the at least one computing device; (Bowles [0116] the CPU 1500 can provide information and instructions to kiosk users via the display screen 104 and/or an audio system (e.g., a speaker) 1504. The CPU 1500 can also receive user inputs via, e.g., a touch screen 1508 associated with the display screen 104, a keypad with physical keys, and/or a microphone 1510)
wherein the at least one computing device is further configured to generate data for display on the touchscreen (Bowles [0116] the CPU 1500 can provide information and instructions to kiosk users via the display screen 104 and/or an audio system (e.g., a speaker) 1504. The CPU 1500 can also receive user inputs via, e.g., a touch screen 1508 associated with the display screen 104, a keypad with physical keys, and/or a microphone 1510) indicating results of whether the document meets the one or more predetermined characteristics. (Bowles [0128] the routine 1700 can present an outline in which the user can align the image and then take a self-photograph. As another example, to obtain an image of the user that is properly sized and aligned (such as to match images that a kiosk camera would capture), the routine 1700 can control the shutter and photograph the user only after detecting that the user's face is properly positioned in the camera's view. In block 1706, the routine 1700 obtains the image of the user via the electronic device camera)

Regarding to claim 10:

10. Lattman teach the apparatus of claim 2, Lattman do not explicitly teach further comprising: a face camera mounted on an outside of the enclosure and coupled to the at least one computing device; wherein the at least one computing device is further configured to compare face image data of a patron presenting the document for authentication as received from the face camera with a plurality of stored face images corresponding to a respective plurality of recognized users; and the at least one computing device is further configured to send one or more alerts in response to determining that the face image data of the patron presenting the document matches a particular recognized user of the plurality of recognized users.

However Bowles teach further comprising: a face camera mounted on an outside of the enclosure and coupled to the at least one computing device; (Bowles [0049] to verify the identity of the kiosk user 101 with the verification system 300 in accordance with one embodiment, the kiosk camera 116a captures an image 302 of the face of the user 101, and the ID scanner 112 captures an image 304 of the user's photo on an ID card (e.g., a driver's license 303 submitted by the user 101). The user image 302 and the ID photo image 304 are transmitted to the feature recognition component 310 and to the verification facility 330)
wherein the at least one computing device is further configured to compare face image data of a patron presenting the document for authentication as received from the face camera with a plurality of stored face images corresponding to a respective plurality of recognized users; and (Bowles [0049] to verify the identity of the kiosk user 101 with the verification system 300 in accordance with one embodiment, the kiosk camera 116a captures an image 302 of the face of the user 101, and the ID scanner 112 captures an image 304 of the user's photo on an ID card (e.g., a driver's license 303 submitted by the user 101). The user image 302 and the ID photo image 304 are transmitted to the feature recognition component 310 and to the verification facility 330)
the at least one computing device is further configured to send one or more alerts in response to determining that the face image data of the patron presenting the document matches a particular recognized user of the plurality of recognized users. (Bowles [0051] the similarity score 322 is displayed for the operator 334 on the display screen 332 of the verification facility 330, along with the user photograph image 302 and the ID card picture image 304. To verify that the user 101 is in fact the cardholder shown on the ID card 303, the operator 334 can visually compare the user photograph image 302 to the ID photo image 304 (and/or the description of the user provided on the ID card 303, e.g., sex, height, weight, eye color, etc.), and make an assessment of the accuracy of the match. The operator 334 can also send a written message for display via the display screen 104 and/or an audio message for broadcast via a speaker on the kiosk 100 prompting the user 101 to turn to face the camera 116a, remove glasses, unblock the camera 116a, etc., if additional perspectives or photographs are needed. In one aspect of the present technology, this subjective process can be advantageously augmented by availing the operator 334 of the similarity score 322. For example, the similarity score 322 can be based on measurements of fixed physical features (e.g., nose shape, interpupillary distance, etc.) and can ignore cosmetic features that might throw off a human reviewer, such as the operator 334. For example, the operator 334 might not initially recognize a valid user who has dyed her hair a different color, but a high similarity score can indicate to the operator 334 that the user's face in the image 302 from her user photograph is a close match to the face in the image 304 from her ID card picture. As another example, the operator 334 might be inclined to accept a user 101 who superficially resembles the image 304 from the driver's license 303, but if measurements such as eye spacing do not match, a low similarity score 322 can alert the operator 334 that the user 101 is a poor match, thereby suggesting that the user 101 should be prevented from using the kiosk 100)

Regarding to claim 11:

11. Lattman teach the apparatus of claim 10, Lattman do not explicitly teach wherein the at least one computing device is further configured to a determine one or more recipients of the one or more alerts according to details of the recognized user stored in a user database.

However Bowles teach wherein the at least one computing device is further configured to a determine one or more recipients of the one or more alerts according to details of the recognized user stored in a user database. (Bowles [0051] the similarity score 322 is displayed for the operator 334 on the display screen 332 of the verification facility 330, along with the user photograph image 302 and the ID card picture image 304. To verify that the user 101 is in fact the cardholder shown on the ID card 303, the operator 334 can visually compare the user photograph image 302 to the ID photo image 304 (and/or the description of the user provided on the ID card 303, e.g., sex, height, weight, eye color, etc.), and make an assessment of the accuracy of the match. The operator 334 can also send a written message for display via the display screen 104 and/or an audio message for broadcast via a speaker on the kiosk 100 prompting the user 101 to turn to face the camera 116a, remove glasses, unblock the camera 116a, etc., if additional perspectives or photographs are needed. In one aspect of the present technology, this subjective process can be advantageously augmented by availing the operator 334 of the similarity score 322. For example, the similarity score 322 can be based on measurements of fixed physical features (e.g., nose shape, interpupillary distance, etc.) and can ignore cosmetic features that might throw off a human reviewer, such as the operator 334. For example, the operator 334 might not initially recognize a valid user who has dyed her hair a different color, but a high similarity score can indicate to the operator 334 that the user's face in the image 302 from her user photograph is a close match to the face in the image 304 from her ID card picture. As another example, the operator 334 might be inclined to accept a user 101 who superficially resembles the image 304 from the driver's license 303, but if measurements such as eye spacing do not match, a low similarity score 322 can alert the operator 334 that the user 101 is a poor match, thereby suggesting that the user 101 should be prevented from using the kiosk 100)

Regarding to claim 12:

12. Lattman teach the apparatus of claim 2, Lattman do not explicitly teach further comprising: a radio-frequency identification (RFID) reader mounted to the enclosure adjacent the document scanning area; wherein the at least one computing device is further configured to compare RFID information read from the document by the radio-frequency identification (RFID) reader with information extracted from the image data of the document as captured by at least one of the top camera and the bottom camera.

However Bowles teach further comprising: a radio-frequency identification (RFID) reader mounted to the enclosure adjacent the document scanning area; (Bowles [0033] the ID scanner 112 can include an imaging device for obtaining an image of an ID card, a magnetic reader for obtaining data encoded on a magnetic stripe, a radio frequency identification (RFID) reader for reading information from an RFID chip, etc. The kiosk 100 can additionally include output devices such as a label printer having an outlet 110, and a cash dispenser having an outlet 118)

However Olmstead teach wherein the at least one computing device is further configured to compare RFID information read from the document by the radio-frequency identification (RFID) reader with information extracted from the image data of the document as (Olmstead [0003] Data reading devices are used to obtain data from optical codes or electronic tags (e.g., RFID tags), or use image recognition to identify an item. One common data reader device is an RFID reader. Another common data reader device is an optical code reader. Optical codes typically comprise a pattern of dark elements and light spaces. There are various types of optical codes, including linear or 1-D (one-dimensional) codes such as UPC and EAN/JAN barcodes, 2-D (two-dimensional codes) such as MaxiCode codes, or stacked codes such as PDF 117 codes.)
captured by at least one of the top camera and the bottom camera. (Olmstead  [0090] FIGS. 17-22 illustrate optic sets and read regions for the top down reading sections out of the front arch top section 116 and the rear arch top section 126. Specifically in FIG. 17 the rear arch top section 126 includes optic sets 250, 260, 270, 280. Each of these optic sets includes a camera and respective reflecting mirrors for producing an upper view segment or image path and a lower view segment or image path. Specifically optic set 250 produces an upper view segment 252 and a lower view segment 254 that project onto regions of a common imager of the camera. Fig. 23 [0095] The previously-described sets of cameras in the arch sections 110, 120 may be effective for collectively reading bar codes appearing on any of the upper five sides of the item 20 not obscured by the conveyor belt 15 (namely the top side 26, leading side 30, customer side 36, trailing side 32 and checker side 34. In order to provide the capability of reading bar codes on the bottom side 28, a bottom scanner function is provided as will be illustrated with reference to FIGS. 23-31. Visible on several of the figures, a gap 50 is provided between adjacent ends of conveyor belts 15, 16. The gap 50 permits an opening through which the bottom scanner 400 may scan to read the bottom side 28 of the item 20 as the item is passed over the gap 50. In a preferred configuration, the bottom scanner 400 includes two cameras 410, 420, situated side-by-side, each camera providing for half the length of the gap 50 between the side leg sections 112, 114)

Regarding to claim 20:

20. Lattman teach the apparatus of claim 1, Lattman do not explicitly teach wherein the document is a government-issued identification document.

However Bowles teach wherein the document is a government-issued identification document. (Bowles [0006] electronic device recycling kiosks must comply with second-hand dealer regulations by confirming the identity of each user before accepting an electronic device for recycling. To comply with these regulations, such kiosks can photograph the user and scan the user's driver's license, and then transmit the images to a remote screen where a human operator can compare the image of the user to the driver's license to verify the user's identity)

Claims 13, 15 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lattman (U.S. Pub. No. 9965751 B1), in view of Olmstead (U.S. Pub. No. 20140291400 A1), further in view of Fielding (U.S. Pub. No. 10455113 B1).

Regarding to claim 13:

13. Lattman teach the apparatus of claim 1, further comprising: a first computing device mounted within the enclosure and coupled to the top camera; and a second computing device mounted within the enclosure and coupled to the bottom camera; (Lattman Fig. 1A col. 4 line 52-57 cradle 160 may have one or more cameras built into the bottom of cradle 160, facing platform 120. The one or more cameras may be connected to a Blue-tooth enabled device on mobile device multi-feed scanner 100 which may transmit photos to a mobile device, thus eliminating the need for placing the mobile device on the cradle 160) 
wherein, by the first computing device executing instructions loaded from a first storage device, (Lattman Fig. 1A col. 5 line 40-50 the device control functionality and other NFC and/or Bluetooth™-related functionality may be supported using a NFC and/or Bluetooth™ API provided by the operating system associated with the mobile device (such as, but not limited to, the Android™ operating system, the Apple™ iOS operating system, etc.). For example, using a Bluetooth™ API, an application stored on a mobile device 120 (e.g., a banking application, a financial account application, etc., a remote data capture application) or the device may be able to scan for other Bluetooth™ devices) the first computing device is configured to process a top image received from the top camera (Lattman Fig. 1A col. 3 line 9-11 mirror 123 may allow the reflection of the back of a check to be viewed by a camera located adjacent to the device tray 140 through platform 120)
by the second computing device executing instructions loaded from a second storage device, (Lattman Fig. 1A col. 5 line 40-50 the device control functionality and other NFC and/or Bluetooth™-related functionality may be supported using a NFC and/or Bluetooth™ API provided by the operating system associated with the mobile device (such as, but not limited to, the Android™ operating system, the Apple™ iOS operating system, etc.). For example, using a Bluetooth™ API, an application stored on a mobile device 120 (e.g., a banking application, a financial account application, etc., a remote data capture application) or the device may be able to scan for other Bluetooth™ devices) the second computing device is configured to process a bottom image received from the bottom camera (Lattman Fig. 1A col. 4 line 52-57 cradle 160 may have one or more cameras built into the bottom of cradle 160, facing platform 120. The one or more cameras may be connected to a Blue-tooth enabled device on mobile device multi-feed scanner 100 which may transmit photos to a mobile device, thus eliminating the need for placing the mobile device on the cradle 160) 

Lattman do not explicitly teach in order to determine whether the top side of the document placed on the document platform meets one or more predetermined top-side characteristics; and in order to determine whether the bottom side of the document placed on the document platform meets one or more predetermined bottom-side characteristics.

However Fielding teach in order to determine whether the top side of the document placed on the document platform meets one or more predetermined top-side characteristics; and (Fielding col. 15 line 42-56 the classification code [top-side characteristics] may be on each side of the document page. A support structure or any other structure within the scanning station may aid in manipulating the physical document pages to allow both sides of the document to be imaged when the document is double sided. For example, a structure within the scanning station may cause the document to be flipped in an automated fashion to enable imaging of both sides of the document page. For example, a document page may be received at a scanning station with a first side up. A classification code on the first side of the document may be imaged. Then document may be flipped (e.g., in an automated fashion without requiring human intervention) so that the second side is up. A classification code on the second side of the document may be imaged)
in order to determine whether the bottom side of the document placed on the document platform meets one or more predetermined bottom-side characteristics. (Fielding col. 15 line 42-56 the classification code may be on each side of the document page. A support structure or any other structure within the scanning station may aid in manipulating the physical document pages to allow both sides of the document to be imaged when the document is double sided. For example, a structure within the scanning station may cause the document to be flipped in an automated fashion to enable imaging of both sides of the document page. For example, a document page may be received at a scanning station with a first side up. A classification code on the first side of the document may be imaged. Then document may be flipped (e.g., in an automated fashion without requiring human intervention) so that the second side is up. A classification code on the second side of the document may be imaged)

The motivation for combining Lattman and Olmstead as set forth in claim 1 is equally applicable to claim 13. It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Lattman, further incorporating Olmstead and Fielding in video/camera technology. One would be motivated to do so, to determine whether the top side of the document placed on the document platform meets one or more predetermined top-side characteristics. This functionality will improve efficiency.

Regarding to claim 15:

15. Lattman teach the apparatus of claim 13, wherein: the first computing device is further configured to send the top image to the second computing device; (Lattman Fig. 1A col. 4 line 52-57 cradle 160 may have one or more cameras built into the bottom of cradle 160, facing platform 120. The one or more cameras may be connected to a Blue-tooth enabled device on mobile device multi-feed scanner 100 which may transmit photos to a mobile device, thus eliminating the need for placing the mobile device on the cradle 160)

Lattman do not explicitly teach the second computing device is further configured to process the top image in order to determine whether the top side of the document placed on the document platform meets one or more additional predetermined top-side characteristics; and the one or more additional predetermined top-side characteristics are different than the one or more predetermined top-side characteristics that are checked by the first computing device.


However Fielding teach the second computing device is further configured to process the top image in order to determine whether the top side of the document placed on the document platform meets one or more additional predetermined top-side characteristics; and the one or more additional predetermined top-side characteristics are different than the one or more predetermined top-side characteristics that are checked by the first computing device. (Fielding col. 15 line 42-56 the classification code may be on each side of the document page. A support structure or any other structure within the scanning station may aid in manipulating the physical document pages to allow both sides of the document to be imaged when the document is double sided. For example, a structure within the scanning station may cause the document to be flipped in an automated fashion to enable imaging of both sides of the document page. For example, a document page may be received at a scanning station with a first side up. A classification code on the first side of the document may be imaged. Then document may be flipped (e.g., in an automated fashion without requiring human intervention) so that the second side is up. A classification code on the second side of the document may be imaged)

Alternatively Olmstead teach the second computing device is further configured to process the top image in order to determine whether the top side of the document placed on the document platform meets one or more additional predetermined top-side characteristics; and the one or more additional predetermined top-side characteristics are different than the one or more predetermined top-side characteristics that are checked by the first computing device. (Olmstead [0125] if the imager acquires the image of a stacked barcode symbology, such as GSI DataBar (RSS) or PDF-417 code, the imaging device can start with an omnidirectional virtual scan line pattern (such as an omnidirectional pattern) and then determine which scan lines may be best aligned to the barcode [predetermined characteristics]. The pattern may then be adapted for the next or subsequent frame to more closely align with the orientation and position of the barcode such as the closely-spaced parallel line pattern)

Regarding to claim 17:

17. Lattman teach the apparatus of claim 13, wherein: the second computing device is further configured to send the bottom image to the first computing device; (Lattman Fig. 1A col. 4 line 52-57 cradle 160 may have one or more cameras built into the bottom of cradle 160, facing platform 120. The one or more cameras may be connected to a Blue-tooth enabled device on mobile device multi-feed scanner 100 which may transmit photos to a mobile device, thus eliminating the need for placing the mobile device on the cradle 160)

Lattman do not explicitly teach the first computing device is further configured to process the bottom image in order to determine whether the bottom side of the document placed on the document platform meets one or more additional predetermined bottom-side characteristics, and the one or more additional predetermined bottom-side characteristics are different than the one or more predetermined bottom-side characteristics that are checked by the second computing device.

However Fielding teach the first computing device is further configured to process the bottom image in order to determine whether the bottom side of the document placed on the document platform meets one or more additional predetermined bottom-side characteristics, and the one or more additional predetermined bottom-side characteristics are different than the one or more predetermined bottom-side characteristics that are checked by the second computing device. (Fielding col. 15 line 42-56 the classification code may be on each side of the document page. A support structure or any other structure within the scanning station may aid in manipulating the physical document pages to allow both sides of the document to be imaged when the document is double sided. For example, a structure within the scanning station may cause the document to be flipped in an automated fashion to enable imaging of both sides of the document page. For example, a document page may be received at a scanning station with a first side up. A classification code on the first side of the document may be imaged. Then document may be flipped (e.g., in an automated fashion without requiring human intervention) so that the second side is up. A classification code on the second side of the document may be imaged)

Alternatively Olmstead teach the first computing device is further configured to process the bottom image in order to determine whether the bottom side of the document placed on the document platform meets one or more additional predetermined bottom-side characteristics, and the one or more additional predetermined bottom-side characteristics are different than the one or more predetermined bottom-side characteristics that are checked by the second computing device. (Olmstead [0125] if the imager acquires the image of a stacked barcode symbology, such as GSI DataBar (RSS) or PDF-417 code, the imaging device can start with an omnidirectional virtual scan line pattern (such as an omnidirectional pattern) and then determine which scan lines may be best aligned to the barcode [predetermined characteristics]. The pattern may then be adapted for the next or subsequent frame to more closely align with the orientation and position of the barcode such as the closely-spaced parallel line pattern)

Claims 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lattman (U.S. Pub. No. 9965751 B1), in view of Olmstead (U.S. Pub. No. 20140291400 A1), further in view of Fielding (U.S. Pub. No. 10455113 B1) and Bowles (U.S. Pub. No. 20160275518 A1).

Regarding to claim 14:

14. Lattman teach the apparatus of claim 13, Lattman do not explicitly teach further comprising a network cable connected between the first computing device and the second computing device thereby enabling the first computing device and the second computing device to communicate with each other.

However Bowles teach further comprising a network cable connected between the first computing device and the second computing device thereby enabling the first computing device and the second computing device to communicate with each other. (Bowles [0118] In the illustrated embodiment, the kiosk 100 further includes a network connection 1522 (e.g., a wired connection, such as an Ethernet port, cable modem, FireWire cable, Lightning connector, USB port, etc.) suitable for communication with, e.g., all manner of processing devices (including remote processing devices) via a communication link 1550, and a wireless transceiver 1524 (e.g., including a Wi-Fi access point; Bluetooth transceiver; near-field communication (NFC) device; wireless modem or cellular radio utilizing GSM, CDMA, 3G and/or 4G technologies; etc.) suitable for communication with, e.g., all manner of processing devices (including remote processing devices) via the communication link 1550 and/or directly via, e.g., a wireless peer-to-peer connection)

The motivation for combining Lattman, Olmstead and Fielding as set forth in claim 13 is equally applicable to claim 14. It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Lattman, further incorporating Olmstead, Fielding and Bowles in video/camera technology. One would be motivated to do so, to incorporate a network cable connected between the first computing device and the second computing device thereby enabling the first computing device and the second computing device to communicate with each other. This functionality will improve scalability to wide area.


Claims 16 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lattman (U.S. Pub. No. 9965751 B1), in view of Olmstead (U.S. Pub. No. 20140291400 A1), further in view of Fielding (U.S. Pub. No. 10455113 B1) and McAdams (U.S. Pub. No. 20140339296 A1).

Regarding to claim 16:

16. Lattman teach the apparatus of claim 13, Lattman do not explicitly teach wherein: the first computing device is further configured to dynamically update the one or more predetermined top-side characteristics that are being checked by the first computing device in response to receiving a message from the second computing device.

However McAdams teach wherein: the first computing device is further configured to dynamically update the one or more predetermined top-side characteristics that are being checked by the first computing device (McAdams [0276] the barcode device 410, for example, is a television screen, computer monitor, electronic screen or display. The barcode device 410 is configured to display printed matter 420 and display bar code 424. A barcode device 430 is configured to scan and read the barcode 424, and convert same into an audio machine voice, speech, or display, the same or similar to the barcode device 30 as shown in FIGS. 1-4. In this particular example, the matter displayed 420 can be permanent or can be changed (i.e. variable) with time as selected by the user. The barcode device 430 can be configured to glide along an edge 411a of the frame 411 of the barcode device 410. [0181] this displayed matter can be permanent, or can be changed or varied with time or otherwise dynamic) in response to receiving a message from the second computing device. (McAdams [0102] a ninety first object is to provide a telephone method comprising or consisting of scanning and/or reading a barcode with a telephone device, and wirelessly transmitting at least a portion of the information content of the scanned barcode to another wireless device. [0219] This application is directed to transmitting and/or receiving an electronic bar code signal. For example, the electronic bar code signal is communicated over a wire or wirelessly from one electronic device or system to another electronic device or system, and/or can be stored or retrieved from a memory (e.g. electronic memory). The electronic bar code signal can be configured as a compressed data format for information or data. The physical nature and structure of a barcode is conducive to electronically transmitting/receiving and/or storing/retrieving information or data compressed or compacted into a barcode. [0223] The barcode device, for example, can be configured to go from speech to text; text to PDT file; PDT transmitted via the cell phone; PDT received by another cell phone; received PDT file opened; and text to speech. Thus, speech into a cell phone can be converted into PDT files that can be transmitted, high speed over the communication line or wirelessly)

The motivation for combining Lattman, Olmstead and Fielding as set forth in claim 13 is equally applicable to claim 16. It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Lattman, further incorporating Olmstead, Fielding and McAdams in video/camera technology. One would be motivated to do so, to incorporate dynamically update the one or more predetermined top-side characteristics that are being checked by the first computing device in response to receiving a message from the second computing device. This functionality will improve accuracy.

Regarding to claim 18:

18. Lattman teach the apparatus of claim 13, Lattman do not explicitly teach wherein: the second computing device is further configured to dynamically update the one or more predetermined bottom-side characteristics that are being checked by the second computing device in response to receiving a message from the first computing device.

However McAdams teach wherein: the second computing device is further configured to dynamically update the one or more predetermined bottom-side characteristics that are being checked by the second computing device (McAdams [0276] the barcode device 410, for example, is a television screen, computer monitor, electronic screen or display. The barcode device 410 is configured to display printed matter 420 and display bar code 424. A barcode device 430 is configured to scan and read the barcode 424, and convert same into an audio machine voice, speech, or display, the same or similar to the barcode device 30 as shown in FIGS. 1-4. In this particular example, the matter displayed 420 can be permanent or can be changed (i.e. variable) with time as selected by the user. The barcode device 430 can be configured to glide along an edge 411a of the frame 411 of the barcode device 410. [0181] this displayed matter can be permanent, or can be changed or varied with time or otherwise dynamic)
in response to receiving a message from the first computing device. (McAdams [0102] a ninety first object is to provide a telephone method comprising or consisting of scanning and/or reading a barcode with a telephone device, and wirelessly transmitting at least a portion of the information content of the scanned barcode to another wireless device. [0219] This application is directed to transmitting and/or receiving an electronic bar code signal. For example, the electronic bar code signal is communicated over a wire or wirelessly from one electronic device or system to another electronic device or system, and/or can be stored or retrieved from a memory (e.g. electronic memory). The electronic bar code signal can be configured as a compressed data format for information or data. The physical nature and structure of a barcode is conducive to electronically transmitting/receiving and/or storing/retrieving information or data compressed or compacted into a barcode. [0223] The barcode device, for example, can be configured to go from speech to text; text to PDT file; PDT transmitted via the cell phone; PDT received by another cell phone; received PDT file opened; and text to speech. Thus, speech into a cell phone can be converted into PDT files that can be transmitted, high speed over the communication line or wirelessly)

Claims 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lattman (U.S. Pub. No. 9965751 B1), in view of Olmstead (U.S. Pub. No. 20140291400 A1), further in view of McAdams (U.S. Pub. No. 20140339296 A1).

Regarding to claim 19:

19. Lattman teach the apparatus of claim 1, Lattman do not explicitly teach further comprising a rechargeable battery mounted within the enclosure for providing power to electrical components of the apparatus such that the apparatus can be utilized for at least a predetermined period of time without connection to an external power source.

However McAdams teach further comprising a rechargeable battery mounted within the enclosure for providing power to electrical components of the apparatus such that the apparatus can be utilized for at least a predetermined period of time without connection to an external power source. (McAdams [0336] a barcode scanning device 1000 is shown in FIGS. 31 and 32. The barcode scanning device 1000 comprises a housing 1002 containing a digital camera 1004, reflecting mirror 1006, and window 1008 having tapered edges 1008a. The barcode scanning device 1000 is optionally provided with illumination devices 1009 (e.g. light emitting diodes) positioned adjacent the window 1008 and a power source (not shown) (e.g.  battery(ies), rechargeable battery(ies)). The illumination devices 1009 are configured to illuminate the barcode to be scanned to enhance the scanning or reading capability of the barcode scanning device 1000)

The motivation for combining Lattman and Olmstead as set forth in claim 1 is equally applicable to claim 19. It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Lattman, further incorporating Olmstead and McAdams in video/camera technology. One would be motivated to do so, to incorporate a rechargeable battery mounted within the enclosure for providing power to electrical components of the apparatus such that the apparatus can be utilized for at least a predetermined period of time without connection to an external power source. This functionality will improve security during power outage.

Allowable subject matter

Regarding to claim 4-6:

Claims 4-6 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NASIM N NIRJHAR whose telephone number is (571) 272-3792.  The examiner can normally be reached on Monday - Friday, 8 am to 5 pm ET.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Kelley can be reached on (571) 272-7331.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NASIM N NIRJHAR/Primary Examiner, Art Unit 2482